ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
York International Corporation -             )      ASBCA No. 60561
 York Navy Systems                           )
                                             )
Under Contract Nos. N65540-06-D-0021         )
                    N65540-04-D-0029         )

APPEARANCES FOR THE APPELLANT:                      Daniel P. Graham, Esq.
                                                    Ryan D. Stalnaker, Esq.
                                                     Vinson & Elkins LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Charles W. Goeke, Esq.
                                                    Samuel W. Morris, Esq.
                                                     Trial Attorneys
                                                     Defense Contract Management Agency
                                                     Chantilly, VA

                                   DISMISSAL ORDER

       By motion dated 1 June 2016, the government, represented by the Defense Contract
Management Agency, requested that this appeal be dismissed for lack of jurisdiction and
mootness based upon the contracting officer's rescission of the final decision that was the
basis for this appeal. By letter dated 10 June 2016, counsel to appellant, York International
Corporation - York Navy Systems, stated that his client did not oppose the government's
motion. Accordingly, this appeal is dismissed without prejudice.

       Dated: 15 June 2016




                                                 DAYID D' ALESSANDRIS
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60561, Appeal of York International
Corporation - York Navy Systems, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2